Citation Nr: 9929161	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.   98-13 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service-connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1988 to March 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a low back condition.


FINDINGS OF FACT

1.  The RO last denied the claim for service-connection for a 
low back condition in March 1994, and the appellant failed to 
submit a timely appeal.  That decision is final.

2.  Additional evidence since the RO's March 1994 decision, 
when considered in conjunction with the evidence that had 
previously been considered, is cumulative of evidence 
previously of record and is not so significant that it must 
be considered to fairly decide the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision wherein service 
connection for a lower back condition was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2. The evidence received subsequent to the RO's March 1994 
decision is not new and material and does not serve to reopen 
a claim for service connection for a low back condition.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria service connection may be 
granted for a disability that is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  However, if 
the claimant can thereafter-present new and material evidence 
of the previously disallowed claim, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three-step process for the reopening of claims.  See Elkins 
v. West, 12 Vet. App.209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).  First, it must be determined whether the 
claimant has submitted new and material evidence in support 
of reopening the claim.  Id. at 206.  Evidence is new when it 
is not merely cumulative or redundant of other evidence 
previously of record.  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216,220 (1994); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has not been 
submitted, then the Board's analysis must end and the claim 
must be denied.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

However, if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well-grounded.  Winters at 
206.  For the purpose of reopening claims, the credibility of 
the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, Vet. App. 171, 174 (1991).

The history of the appellant's claim shows that the RO denied 
service connection for a low back condition by a March 1994 
rating decision because hospital summaries submitted 
indicated that he had a congenital lumbar stenosis.  The 
evidence submitted did not establish a continuity of symptoms 
since his discharge from service.  His discharge examination 
was negative for a diagnosis of a back condition.  The 
appellant did not submit a timely appeal from that decision.  

Evidence previously of record at the time of the March 1994 
rating decision included service medical records that showed 
that the appellant complained of low back pain without 
antecedent trauma in 1989.  The assessment was low back 
strain.  The remainder of his service medical records was 
negative with respect to the back.  

Post service medical evidence then of record included a 
February 1991 VA consultation report showing that the 
appellant had recurrent lumbar strain.  X- rays showed disc 
space narrowing and anterior osteophyte formation at the T12- 
L1 level.  Subsequent medical records show evaluation and 
treatment for low back pain.  An April 1993 VA hospital 
summary indicates that the appellant had congenital lumbar 
stenosis.  A myelogram performed during this admission showed 
a small osteophyte anterior to the T12- L1 disc space with no 
evidence of compression of the nerve roots or spinal cord.  A 
March 1994 VA X- ray report showed that he had a congenitally 
small canal and osteoarthritis of the facets at the L4-5 and 
L5-S1 level .

Since the March 1994 rating decision evidence added to his 
claims file includes
includes a March 1993 radiology report showing that the 
appellant had mild loss of height at the T12 and L1 vertebral 
bodies with some hypertrophic changes present and some mild 
scoliotic curvature of the spine.  A March 1994 VA 
examination report indicates the appellant had low back 
strain and probable degenerative arthritis.  VA outpatient 
records from March 1997 to April 1997 indicate the appellant 
had chronic back pain.  Also added to his claims file were 
radiologic consultation reports that were from October 1992 
to October 1993.

The evidence submitted after the March 1994 rating decision 
is new in the sense that it was not previously of record.  
However, insofar as it shows that the appellant's suffers 
from chronic low back disorder or disorders, it is cumulative 
of evidence previously of record.  Moreover, the additional 
evidence does not include medical evidence or medical opinion 
to the effect that he suffers from an a low back disorder 
that was incurred or aggravated by his active service.  
Because the additional evidence does not provide a link 
between current disorder and service, it does nor bear 
directly and substantially upon the specific issue at hand, 
that is, the relationship between current disorder and 
service.  Further, this evidence, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the additional evidence does not constitute the "new and 
material evidence" sufficient to reopen the claim for service 
connection for a low back disorder.  Therefore, the RO's 
decision in March 1994 remains final, and the claim is not 
reopened.




	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for a low back disability is 
not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


